DETAILED ACTION
This action is responsive to communications filed 22 November 2021.
Claims 10-13 have been canceled.
Claims 14-26 remain canceled.
Claims 34-37 have been added.
Claims 1-9 and 27-37 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 November 2021 was filed after the mailing date of the non-final Office action on 23 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 36 is objected to because of the following informalities:  "a application" should read "an application".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2, 4, 27-28, 30 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laribi et al. (US-20180109421-A1) hereinafter Laribi in view of LEE et al. (US-20190349836-A1) hereinafter Lee in view of Ramannavar et al. (US-20090199173-A1) hereinafter Ramannavar further in view of Hall et al. (US-20180337821-A1) hereinafter Hall.
Regarding claim 1, Laribi discloses:
A method for configuring ports of virtual IP ([0191] VIP with a different configuration may run on a second core [0265] e.g. configuration with varying information such as an IP address or port number [0338-0349] e.g. virtual IP and virtual port field), comprising: 
receiving port configuration information ([0265] systems and methods provide a device that can instantiate a template having a declarative language that allows the creator of the configuration to reliably and efficiently capture that configuration in that can be shared with other users … creating the same configuration with varying information such as an IP address or port number which may vary between deployments [0338-0349] e.g. virtual IP and virtual port field), wherein the port configuration information includes attribute information of a server to be configured and configuration parameters to be configured ([0271] graphical user interface via which an administrator or user can input parameters to a template, configuration information, instructions, or view analytics reports [0275] template can include one or more declarations, e.g. defining one or more configuration objects to be configured for one or more components of a computing environment (i.e. attribute information of a server) [0438] e.g. number of servers and IP address for each of the servers [0191] e.g. VIP [0338-0349] e.g. virtual IP and virtual port field), and a format of the port configuration information is consistent with a preset configuration code generation template ([0265] creator of the configuration to reliably and efficiently capture configuration, e.g. in a template [0271] GUI for inputting into a template (i.e. configuration information that is shared is written in a form provided by the template, e.g. format of the information is consistent with a preset template as it is entered in the preset template)); and 
generating a configuration code according to the port configuration information and the configuration code generation template ([0444] compiler can generate code responsive to the one or more declarations in the template), such that the server to be configured is configured according to the configuration code ([0398] MAS 705 can apply the template to multiple devices based on the device role or target role specified, defined, or identified in the template or as an input parameter to the template [0191] e.g. VIP).  
Laribi does not explicitly disclose:
determining, when the attribute information includes a priority level, that a priority level of a historical configuration code is not same as the priority level of the attribute information;
wherein the configuration code is used to be provided to the server to be configured,
However, Lee discloses:
determining, when the attribute information includes a priority level ([0153] UE provides priority information of the configuration that the UE want to have), 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi in view of Lee to have included a priority level in attribute information. One of ordinary skill in the art would have been motivated to do so to provide priority information of the configuration wanted (Lee, [0153]).
Laribi-Lee do not explicitly disclose:
that a priority level of a historical configuration code is not same as the priority level of the attribute information;
wherein the configuration code is used to be provided to the server to be configured,

that a priority level of a historical configuration code is not same as the priority level of the attribute information ([0044] target system may also be modified based on priority, e.g. LCO takes priority over a conflicting/incompatible previous (i.e. historical) configuration, then previous configuration may be modified or removed, e.g. to a configuration that is compatible with existing target system/LCO);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi-Lee in view of Ramannavar to have determined that a priority level of a historical configuration code is not the same as priority level of attribute information. One of ordinary skill in the art would have been motivated to do so to have identified a configuration that is compatible with the existing target system as modified based on priority (Ramannavar, [0044]).
Laribi-Lee-Ramannavar do not explicitly disclose:
wherein the configuration code is used to be provided to the server to be configured,
However, Hall discloses:
wherein the configuration code is used to be provided to the server to be configured ([0026] configuration definition objects may be received from one or more users (e.g. entered by a user) and/or one or more systems (e.g. remote computing system) and/or generated on the central server [0024] configuration definition may be used to apply different implementations of the same underlying configuration to multiple components of the environment [0028] configuration engine may be configured to execute one or more configuration objects [FIG. 1] each server with own configuration engine (i.e. server receives configuration object and executes it)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi-Lee-Ramannavar in view of Hall to have 
Regarding claim 2, Laribi-Lee-Ramannavar-Hall disclose:
The method according to claim 1, set forth above,
Laribi discloses:
wherein the configuration code includes indication information for representing the attribute information ([0338-0349] indicators, e.g. “components, name, type, properties, appname, description, virtual IP, virtual-port, protocol, servers, servers-port, lbmethod indicating the attributes, e.g. port 80, etc.); and after generating the configuration code ([0444] compiler can generate code responsive to the one or more declarations in the template), the method further includes: 
Laribi does not explicitly disclose:
receiving a configuration request sent by the server to be configured, wherein the configuration request includes attribute information of the server; 
determining a target configuration code, according to the attribute information of the server and indication information of each of a plurality of stored configuration codes; and 
sending the target configuration code to the server, such that the server is configured according to the target configuration code.  
However, Hall discloses:
receiving a configuration request sent by the server to be configured, wherein the configuration request includes attribute information of the server ([0028] service request, e.g. entered at the central server and/or received from another system (e.g. sub server A) [0033] configuration request may indicate the configuration definition object (e.g. identifier, system characteristics, hashing));
([0028] service request by a system to apply a configuration, e.g. system patch request associated with a scheduled maintenance), according to the attribute information of the server and indication information of each of a plurality of stored configuration codes ([0028] scheduled maintenance, e.g. maintenance operation at sub server A [0018] appropriate configuration definition object, e.g. to satisfy the request [0023] e.g. based on configuration definition object, relevant system characteristics, and other information [0026] i.e. version control repository, Git repository [0027] version information, context, operating environment, identifier, stack identifier, type, stack type, etc.); and
sending the target configuration code to the server ([0028] providing the configuration object to the relevant system, e.g. sub server A), such that the server is configured according to the target configuration code ([0028] having the relevant system run the configuration object to apply the configuration).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi in view of Hall to have received a configuration request sent by the server to be configured, including attribute information of the server to determine a target configuration code according to the attribute and indication information of stored configuration codes to send the target configuration code to the server such that the server is configured according to the target configuration code. One of ordinary skill in the art would have been motivated to do so to facilitate providing continuous configuration deployment (Hall, [0004-0009]).
Regarding claim 4, Laribi-Lee-Ramannavar-Hall disclose:
The method according to claim 1, set forth above, after generating the configuration code, further including: 
Laribi-Lee-Ramannavar do not explicitly disclose:

However, Hall discloses:
when the server to be configured is determined to be a server that has been in service ([0036] [FIG. 2] e.g. sub server connected to one or more nodes/clients (i.e. in service)), sending a configuration notification to the server to be configured ([0039] scheduled maintenance (e.g. the schedule notifies the server/system when to perform maintenance)), wherein the configuration notification is used to notify the server to be configured to acquire the configuration code ([0039] service request based on execution of a maintenance operation (e.g. scheduled maintenance) [0044] e.g. configuration request from a remote system when the remote system has not previously received the configuration definition object from the central server or another remote system).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi-Lee-Ramannavar in view of Hall to have sent a configuration notice to a server to be configured when the server is in service. One of ordinary skill in the art would have been motivated to do so to have a service request based on execution of a maintenance operation (Hall, [0039]).
Regarding claim 27, Laribi discloses: 
An apparatus ([0003] system) for configuring ports of virtual IP ([0191] VIP with a different configuration may run on a second core [0265] e.g. configuration with varying information such as an IP address or port number [0338-0349] e.g. virtual IP and virtual port field), comprising: -8-Attorney Docket No. 00215.0146.00 US
a processor ([0017] processors); and 
a memory for storing at least one instruction, at least one program, a code set, or an instruction set ([0017] processors coupled to a memory [0487] The article of manufacture includes hardware logic as well as software or programmable code embedded in a computer readable medium that is executed by a processor), wherein: 
the at least one instruction, the at least one program, the code set, or the instruction set is loaded and executed by the processor to perform a method for configuring the ports of virtual IP ([0017] system to configure a computing environment, e.g. compiler executable by a device including one or more processors coupled to memory [0487] The article of manufacture includes hardware logic as well as software or programmable code embedded in a computer readable medium that is executed by a processor [0191] VIP with a different configuration may run on a second core [0265] e.g. configuration with varying information such as an IP address or port number [0338-0349] e.g. virtual IP and virtual port field) including: 
receiving port configuration information ([0265] systems and methods provide a device that can instantiate a template having a declarative language that allows the creator of the configuration to reliably and efficiently capture that configuration in that can be shared with other users … creating the same configuration with varying information such as an IP address or port number which may vary between deployments [0338-0349] e.g. virtual IP and virtual port field), wherein the port configuration information includes attribute information of a server to be configured and configuration parameters to be configured ([0271] graphical user interface via which an administrator or user can input parameters to a template, configuration information, instructions, or view analytics reports [0275] template can include one or more declarations, e.g. defining one or more configuration objects to be configured for one or more components of a computing environment (i.e. attribute information of a server) [0438] e.g. number of servers and IP address for each of the servers [0191] e.g. VIP [0338-0349] e.g. virtual IP and virtual port field), and a format of the port ([0265] creator of the configuration to reliably and efficiently capture configuration, e.g. in a template [0271] GUI for inputting into a template (i.e. configuration information that is shared is written in a form provided by the template, e.g. format of the information is consistent with a preset template as it is entered in the preset template)); and 
generating a configuration code according to the port configuration information and the configuration code generation template ([0444] compiler can generate code responsive to the one or more declarations in the template), such that the server to be configured is configured according to the configuration code ([0398] MAS 705 can apply the template to multiple devices based on the device role or target role specified, defined, or identified in the template or as an input parameter to the template [0191] e.g. VIP).
Laribi does not explicitly disclose:
determining, when the attribute information includes a priority level, that a priority level of a historical configuration code is not same as the priority level of the attribute information;
wherein the configuration code is used to be provided to the server to be configured,
	However, Lee discloses:
determining, when the attribute information includes a priority level ([0153] UE provides priority information of the configuration that the UE want to have), 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi in view of Lee to have included a priority 
Laribi-Lee do not explicitly disclose:
that a priority level of a historical configuration code is not same as the priority level of the attribute information;
wherein the configuration code is used to be provided to the server to be configured,
	However, Ramannavar discloses:
that a priority level of a historical configuration code is not same as the priority level of the attribute information ([0044] target system may also be modified based on priority, e.g. LCO takes priority over a conflicting/incompatible previous (i.e. historical) configuration, then previous configuration may be modified or removed, e.g. to a configuration that is compatible with existing target system/LCO);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi-Lee in view of Ramannavar to have determined that a priority level of a historical configuration code is not the same as priority level of attribute information. One of ordinary skill in the art would have been motivated to do so to have identified a configuration that is compatible with the existing target system as modified based on priority (Ramannavar, [0044]).
Laribi-Lee-Ramannavar do not explicitly disclose:
wherein the configuration code is used to be provided to the server to be configured,
However, Hall discloses:
([0026] configuration definition objects may be received from one or more users (e.g. entered by a user) and/or one or more systems (e.g. remote computing system) and/or generated on the central server [0024] configuration definition may be used to apply different implementations of the same underlying configuration to multiple components of the environment [0028] configuration engine may be configured to execute one or more configuration objects [FIG. 1] each server with own configuration engine (i.e. server receives configuration object and executes it)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi-Lee-Ramannavar in view of Hall to have the configuration code provided to the server to be configured. One of ordinary skill in the art would have been motivated to do so to facilitate providing continuous configuration deployment (Hall, [0004-0009]).
Regarding claim 36, Laribi-Lee-Ramannavar-Hall disclose: 
The method according to claim 1, set forth above,
Laribi discloses: 
wherein the attribute information of the server to be configured further includes a type of the server to be configured ([0327] type: ns::lbvserver [0340] type: adc::lb), a application service type of the server to be configured ([0330] servicetype: HTTP [0477] servicetype: SSL), an application service type group of the server to be configured  ([0330] servicetype: HTTP (i.e. HTTP group) [0477] servicetype: SSL (i.e. SSL group)), a type of the server to be configured that is excluded ([0330] servicetype: HTTP [0477] servicetype: SSL, i.e. excluding any but SSL, etc.), an application service type of the server to be configured that is excluded  ([0330] servicetype: HTTP (i.e. HTTP group) [0477] servicetype: SSL (i.e. SSL group), i.e. excluding any but SSL group, etc.).
.
Claim 3, 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laribi-Lee-Ramannavar-Hall further in view of Bendre et al. (US-20190342162-A1) hereinafter Bendre.
Regarding claim 3, Laribi-Lee-Ramannavar-Hall disclose:
The method according to claim 1, set forth above, prior to determining that the priority level of the historical configuration code is not same as the priority level of the attribute information, further including:
Laribi-Lee-Ramannavar-Hall do not explicitly disclose:
determining that the historical configuration code corresponding to the server to be configured is not stored;  
However, Bendre discloses:
determining that the historical configuration code corresponding to the server to be configured is not stored ([0166] if the configuration data includes new configuration data for which there are no previous versions in local database (e.g. requires to determine that the previous versions do not exist in the database));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi-Lee-Ramannavar-Hall in view of Bendre to have determined if a historical configuration code corresponding to the server to be configured is not stored. One of ordinary skill in the art would have been motivated to do so to create new fields in a local database that correspond to new configuration data (Bendre, [0166]).
Regarding claim 29, it does not further define nor teach over the limitations of claim 3, therefore, claim 29 is rejected for at least the same reasons set forth above as in claim 3.

The method according to claim 3, set forth above, prior to determining that the historical configuration code corresponding to the server to be configured is not stored, further including: 
Laribi-Lee-Ramannavar-Hall do not explicitly disclose:
determining that the server to be configured exists according to the attribute information. 
However, Bendre discloses:
 determining that the server to be configured exists according to the attribute information ([0085] determine what devices are present in managed network [0094] by scanning, e.g. probing IP address in the specified range to determine the type of device, and presence of open ports at an IP address may indicate particular application operating on the device which in turn may identify the operating system used by the device).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi-Lee-Ramannavar-Hall in view of Bendre to have determined that the server to be configured exists according to the attribute information. One of ordinary skill in the art would have been motivated to do so to first determine what devices are present in a managed network to administer the devices, applications, and services of the managed network (Bendre, [0085]).
Claim 5 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laribi-Lee-Ramannavar-Hall further in view of GERHART et al. (US-20190310787-A1) hereinafter Gerhart further in view of Jagtap et al. (US-9754303-B1) hereinafter Jagtap further in view of PARK et al. (US-20170102676-A1) hereinafter Park further in view of FIGHEL (US-20180114234-A1) hereinafter Fighel.
Regarding claim 5, Laribi-Lee-Ramannavar-Hall disclose:
The method according to claim 1, wherein: 
Laribi discloses:
([0327] type: ns::lbvserver [0340] type: adc::lb), a server application service type ([0330] servicetype: HTTP [0477] servicetype: SSL), a server application service type group ([0330] servicetype: HTTP (i.e. HTTP group) [0477] servicetype: SSL (i.e. SSL group)), a network protocol ([0346] protocol: HTTP), a port number ([0332] port:80 [0345] virtual-port: 80), a detection mode ([0268] template can facilitate unifying configuration and operations of network functions, e.g. components or traffic to be monitored as well as statistics to be collected), and an IP type ([0331] ipv46: $parameters.ip [0344] virtual ip: $parameters.virtual-ip).  
Laribi does not explicitly disclose:
whether or not persistently connect, a persistent connection time, a client granularity, a scheduling mode, whether or not fallback, a real sever (RS) weight value,
However, Gerhart discloses:
whether or not persistently connect ([0049] configuration mode parameters, e.g. minimum persistent connection time (i.e. zero/no time for no persistent connection, more for a persistent connection)), a persistent connection time ([0049] configuration mode parameters, e.g. minimum persistent connection time),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi in view of Gerhart to have utilized fields for persistent connections and time of persistent connections. One of ordinary skill in the art would have been motivated to do so to have control fields for configuration mode parameters such as persistent connection times (Gerhart, [0049]).
Laribi-Gerhart do not explicitly disclose:
a client granularity, a scheduling mode, whether or not fallback, a real sever (RS) weight value,
However, Jagtap discloses:
([TABLE 5] SC_ClientLoad/SC_ClientUsers, e.g. number of service catalog end users/clients that have full access to the service catalog), a real sever (RS) weight value ([TABLE 5] PhysicalServerNonVM_Qty/PhysicalServerVM_Qty, e.g. number of physical servers required to host a non VM solution/to host a VM solution),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi-Gerhart in view of Jagtap to have client granularity and real server weight value as part of a configuration template. One of ordinary skill in the art would have been motivated to do so to declare a number of users/clients that have access, such as to a service catalog, and number of physical servers required to host a solution (Jagtap, [TABLE 5]).
Laribi-Gerhart-Jagtap do not explicitly disclose:
a scheduling mode, whether or not fallback,
However, Park discloses:
a scheduling mode ([0081] e.g. CPU scheduler policy (i.e. scheduling mode)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi-Gerhart-Jagtap in view of Park to have a scheduling mode as part of a configuration template. One of ordinary skill in the art would have been motivated to do so to set a CPU scheduler policy (Park, [0081]).
Laribi-Gerhart-Jagtap-Park do not explicitly disclose:
whether or not fallback,
However, Fighel discloses:
whether or not fallback ([0052] configuration template might include fallback policy determination),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi-Gerhart-Jagtap-Park in view of Fighel to 
Regarding claim 31, it does not further define nor teach over the limitations of claim 5, therefore, claim 31 is rejected for at least the same reasons set forth above as in claim 5.
Claim 6, 8-9 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laribi-Lee-Ramannavar-Hall further in view of Tameshige et al. (US-20150074251-A1) hereinafter Tameshige.
Regarding claim 6, Laribi-Lee-Ramannavar-Hall disclose:
The method according to claim 1, set forth above, wherein the method further includes: -5-Attorney Docket No. 00215.0146.00 US 
Laribi discloses:
acquiring operation data of the server under a current configuration code ([0268] template can facilitate unifying configuration and operations of network functions, e.g. components or traffic to be monitored as well as statistics to be collected); and 
according to the operation data ([0268] e.g. components/traffic monitored and statistics collected), 
Laribi does not explicitly disclose:
when determining that the server does not meet preset service requirements and a candidate configuration code corresponding to the server exists, notifying the server to replace the current configuration code.  
However, Hall discloses:
notifying the server to replace the current configuration code ([0039] scheduled maintenance (e.g. the schedule notifies the server/system when to perform maintenance)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi in view of Hall to have sent a configuration notice to a server to be configured. One of ordinary skill in the art would have been 
Laribi-Lee-Ramannavar-Hall do not explicitly disclose:
when determining that the server does not meet preset service requirements and a candidate configuration code corresponding to the server exists
However, Tameshige discloses:
when determining that the server does not meet preset service requirements ([0048] determines whether or not a computer system fulfills a given requirement [0144] e.g. hardware/software/manager requirements and priority level [0150] user/service request) and a candidate configuration code corresponding to the server exists ([0180] computer system that fulfills configuration requirements can be built, e.g. configuration changing part reconstructs computer systems), 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi-Lee-Ramannavar-Hall in view of Tameshige to have notified a server to update a configuration code to meet service requirements. One of ordinary skill in the art would have been motivated to do so to determine whether or not a computer system fulfills a given requirement and build a system to fulfill the requirements (Tameshige, [0048] [0180]).
Regarding claim 8, Laribi-Lee-Ramannavar-Hall-Tameshige disclose:
The method according to claim 6, set forth above, wherein: 
Laribi discloses:
the operation data includes a protocol corresponding to the received request ([0126] based on any content of the communication, e.g. internet protocol type), a port corresponding to the received request ([0126] based on any content of the communication, e.g. port), and a connection status ([0122] status, error or history logs provided by any program, process, service or task, to determine any condition, status or error with any portion of the appliance); and 
Laribi does not explicitly disclose:
according to the operation data, determining that the server does not meet the preset service requirements includes: 
determining that any one of the protocol corresponding to the request received by the server, the port corresponding to the request received by the server, and the -6-Attorney Docket No. 00215.0146.00 USconnection status corresponding to the request received by the server does not meet configuration requirements of the server under the current configuration code.  
	However, Tameshige discloses:
according to the operation data, determining that the server does not meet the preset service requirements includes ([0048] determines whether or not a computer system fulfills a given requirement [0144] e.g. hardware/software/manager requirements and priority level [0150] user/service request): 
determining that any one of the protocol corresponding to the request received by the server, the port corresponding to the request received by the server, and the -6-Attorney Docket No. 00215.0146.00 USconnection status corresponding to the request received by the server does not meet configuration requirements of the server under the current configuration code ([0048] determines whether or not a computer system fulfills a given requirement [0144] e.g. hardware/software/manager requirements and priority level [0150] user/service request [0145] whether or not a heartbeat line (i.e. status) is necessary, etc.).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi in view of Tameshige to have determined 
Regarding claim 9, Laribi-Lee-Ramannavar-Hall-Tameshige disclose:
The method according to claim 6, set forth above, further including: 
Laribi-Lee-Ramannavar do not explicitly disclose:
when determining that the candidate configuration code corresponding to the server does not exist, sending a notification for modification, wherein the notification for modification is used to notify the server to modify the current configuration code.  
However, Hall discloses:
when determining that the candidate configuration code corresponding to the server does not exist ([0070] central server may determine that a configuration definition object is committed to a datastore [FIG. 1] e.g. datastore of server a/b), sending a notification for modification ([0039] service request based on execution of a maintenance operation (e.g. scheduled maintenance) [0044] e.g. configuration request from a remote system when the remote system has not previously received the configuration definition object from the central server or another remote system), wherein the notification for modification is used to notify the server to modify the current configuration code ([0039] service request based on execution of a maintenance operation (e.g. scheduled maintenance) [0044] e.g. configuration request from a remote system when the remote system has not previously received the configuration definition object from the central server or another remote system).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi-Lee-Ramannavar in view of Hall to have sent a configuration notice to a server to be configured. One of ordinary skill in the art would have been 
Regarding claim 32 and 33, it does not further define nor teach over the limitations of claim 6 and 9, therefore, claim 32 and 33 is rejected for at least the same reasons set forth above as in claim 6 and 9.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laribi-Lee-Ramannavar-Hall-Tameshige further in view of Subbarayan et al. (US-20170012941-A1) hereinafter Subbarayan.
Regarding claim 7, Laribi-Lee-Ramannavar-Hall-Tameshige disclose:
The method according to claim 6, set forth above, wherein: 
Laribi-Lee-Ramannavar-Hall do not explicitly disclose:
the operation data includes an amount of requests received within a preset period and a response speed after receiving a request; and 
according to the operation data, determining that the server does not meet the preset service requirements includes: 
determining a service quality of the server according to the amount of requests received in the preset period and the response speed after the server receives the request; and 
determining that the service quality is lower than a preset service quality.  
	However, Tameshige discloses:
according to the operation data, determining that the server does not meet the preset service requirements includes ([0048] determines whether or not a computer system fulfills a given requirement [0144] e.g. hardware/software/manager requirements and priority level [0150] user/service request): 
([0048] determines whether or not a computer system fulfills a given requirement [0144] e.g. hardware/software/manager requirements and priority level [0150] user/service request).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi-Lee-Ramannavar-Hall in view of Tameshige to have determined a service quality of a server does not meet requirements and is lower than a preset service quality. One of ordinary skill in the art would have been motivated to do so to determine whether or not a computer system fulfills a given requirement and build a system to fulfill the requirements (Tameshige, [0048] [0180]).
Laribi-Lee-Ramannavar-Hall-Tameshige do not explicitly disclose:
the operation data includes an amount of requests received within a preset period and a response speed after receiving a request;
determining a service quality of the server according to the amount of requests received in the preset period and the response speed after the server receives the request;
	However, Subbarayan discloses:
the operation data includes an amount of requests received within a preset period and a response speed after receiving a request ([0070] measurements, e.g. session quality of service, e.g. response time, number of requests);
determining a service quality of the server according to the amount of requests received in the preset period and the response speed after the server receives the request ([0070] measurements, e.g. session quality of service, e.g. response time, number of requests);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi-Lee-Ramannavar-Hall-Tameshige in view of Subbarayan to have determined a service quality of the server according to the amount of requests .
Claim 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laribi-Lee-Ramannavar-Hall-Bendre further in view of Roellgen (US-20060173979-A1).
Regarding claim 35, Laribi-Lee-Ramannavar-Hall-Bendre disclose: 
The method according to claim 34, set forth above, wherein whether the server to be configured exists is determined by one of: 
Laribi discloses:
determining the type of the server to be configured ([0327] type: ns::lbvserver [0340] type: adc::lb), the application service type of the server to be configured ([0330] servicetype: HTTP [0477] servicetype: SSL), the application service type group of the server to be configured ([0330] servicetype: HTTP (i.e. HTTP group) [0477] servicetype: SSL (i.e. SSL group)), the type of the server to be configured that is excluded ([0330] servicetype: HTTP [0477] servicetype: SSL, i.e. excluding any but SSL, etc.), and the application service type of the server to be configured that is excluded ([0330] servicetype: HTTP (i.e. HTTP group) [0477] servicetype: SSL (i.e. SSL group), i.e. excluding any but SSL group, etc.);
and 
determining any one of the types of the server to be configured ([0327] type: ns::lbvserver [0340] type: adc::lb), the application service type of the server to be configured ([0330] servicetype: HTTP [0477] servicetype: SSL), the application service type group of the server to be configured ([0330] servicetype: HTTP (i.e. HTTP group) [0477] servicetype: SSL (i.e. SSL group)), the type of the server to be configured that is excluded ([0330] servicetype: HTTP [0477] servicetype: SSL, i.e. excluding any but SSL, etc.), and the application service type of the server to be configured that is excluded ([0330] servicetype: HTTP (i.e. HTTP group) [0477] servicetype: SSL (i.e. SSL group), i.e. excluding any but SSL group, etc.).

Page 7 of 13Appl. No. 17/042,856Reply to Office Action of August 23, 2021Attorney Docket No.: P1910031US_WSdetermining whether the attributes are contradictory; and 
determining whether any one of the attributes contradicts the server set by the system.  
However, Roellgen discloses:
Page 7 of 13Appl. No. 17/042,856Reply to Office Action of August 23, 2021Attorney Docket No.: P1910031US_WSdetermining whether the attributes are contradictory ([0035] depending on physical and logical features of the devices that have been recognized by the computer program, non-colliding and non-contradicting settings are determined with the help of a database [0054] e.g. potentially unsolved contradictions are displayed to the user on the screen of the computer); and 
determining whether any one of the attributes contradicts the server set by the system ([0035] depending on physical and logical features of the devices that have been recognized by the computer program, non-colliding and non-contradicting settings are determined with the help of a database [0054] e.g. potentially unsolved contradictions are displayed to the user on the screen of the computer).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi-Lee-Ramannavar-Hall-Bendre in view of Roellgen to have determined whether any of the attributes, e.g. server type, application service type, application service group, and exclusions, are contradictory. One of ordinary skill in the art would have been motivated to do so to configure devices in a network as far as possible without the need to act (Roellgen, [0056]). 
Regarding claim 37, Laribi-Lee-Ramannavar-Hall disclose: 
The apparatus according to claim 27, set forth above, wherein prior to determining that the historical configuration code corresponding to the server to be configured is not stored, further includes: 
Laribi discloses:
([0327] type: ns::lbvserver [0340] type: adc::lb), the application service type of the server to be configured ([0330] servicetype: HTTP [0477] servicetype: SSL), the application service type group of the server to be configured ([0330] servicetype: HTTP (i.e. HTTP group) [0477] servicetype: SSL (i.e. SSL group)), the type of the server to be configured that is excluded ([0330] servicetype: HTTP [0477] servicetype: SSL, i.e. excluding any but SSL, etc.), and the application service type of the server to be configured that is excluded ([0330] servicetype: HTTP (i.e. HTTP group) [0477] servicetype: SSL (i.e. SSL group), i.e. excluding any but SSL group, etc.);
and 
determining any one of the types of the server to be configured ([0327] type: ns::lbvserver [0340] type: adc::lb), the application service type of the server to be configured ([0330] servicetype: HTTP [0477] servicetype: SSL), the application service type group of the server to be configured ([0330] servicetype: HTTP (i.e. HTTP group) [0477] servicetype: SSL (i.e. SSL group)), the type of the server to be configured that is excluded ([0330] servicetype: HTTP [0477] servicetype: SSL, i.e. excluding any but SSL, etc.), and the application service type of the server to be configured that is excluded ([0330] servicetype: HTTP (i.e. HTTP group) [0477] servicetype: SSL (i.e. SSL group), i.e. excluding any but SSL group, etc.).
Laribi does not explicitly disclose:
determining that the server to be configured exists according to the attribute information; 
wherein whether the server to be configured exists is determined by one of: 
Page 7 of 13Appl. No. 17/042,856Reply to Office Action of August 23, 2021Attorney Docket No.: P1910031US_WSdetermining whether the attributes are contradictory; and 
determining whether any one of the attributes contradicts the server set by the system.
However, Bendre discloses:
determining that the server to be configured exists according to the attribute information ([0085] determine what devices are present in managed network [0094] by scanning, e.g. probing IP address in the specified range to determine the type of device, and presence of open ports at an IP address may indicate particular application operating on the device which in turn may identify the operating system used by the device);
wherein whether the server to be configured exists is determined ([0085] determine what devices are present in managed network [0094] by scanning, e.g. probing IP address in the specified range to determine the type of device, and presence of open ports at an IP address may indicate particular application operating on the device which in turn may identify the operating system used by the device)
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi in view of Bendre to have determined that the server to be configured exists according to the attribute information. One of ordinary skill in the art would have been motivated to do so to first determine what devices are present in a managed network to administer the devices, applications, and services of the managed network (Bendre, [0085]).
Laribi-Bendre do not explicitly disclose:
Page 7 of 13Appl. No. 17/042,856Reply to Office Action of August 23, 2021Attorney Docket No.: P1910031US_WSdetermining whether the attributes are contradictory; and 
determining whether any one of the attributes contradicts the server set by the system.  
However, Roellgen discloses:
Page 7 of 13Appl. No. 17/042,856Reply to Office Action of August 23, 2021Attorney Docket No.: P1910031US_WSdetermining whether the attributes are contradictory ([0035] depending on physical and logical features of the devices that have been recognized by the computer program, non-colliding and non-contradicting settings are determined with the help of a database [0054] e.g. potentially unsolved contradictions are displayed to the user on the screen of the computer); and 
determining whether any one of the attributes contradicts the server set by the system ([0035] depending on physical and logical features of the devices that have been recognized by the computer program, non-colliding and non-contradicting settings are determined with the help of a database [0054] e.g. potentially unsolved contradictions are displayed to the user on the screen of the computer).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Laribi-Bendre in view of Roellgen to have determined whether any of the attributes, e.g. server type, application service type, application service group, and exclusions, are contradictory. One of ordinary skill in the art would have been motivated to do so to configure devices in a network as far as possible without the need to act (Roellgen, [0056]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Byan (US-9430342-B1) STORAGE SYSTEM PROVIDING HIERARCHICAL LEVELS OF STORAGE FUNCTIONS USING VIRTUAL MACHINES;
Velupillai (US-8423958-B2) METHOD FOR MANAGING CONFIGURATION PROFILES OF NETWORK ELEMENTS DEPLOYED IN A NETWORK;
Anerousis et al. (US-9426030-B1) AUTOMATICALLY GENERATING CONFIGURATION IMAGES AND DEPLOYING COMPUTING COMPONENTS IN A COMPUTING ENVIRONMENT THAT COMPRISES A SHARED POOL OF CONFIGURABLE COMPUTING RESOURCES;
MCCHORD et al. (US-20180006870-A1) REMOTELY CONFIGURABLE ROUTERS WITH FAILOVER FEATURES AND METHODS AND APPARATUS FOR RELIABLE WEB-BASED ADMINISTRATION OF SAME;
DONG et al. (US-20190372840-A1) METHOD AND APPARATUS FOR UPDATING CONFIGURATION OBJECT;
Xiao et al. (US-20210006990-A1) METHODS FOR PERFORMING NETWORK CONFIGURATION ON APPARATUS AND NETWORK CONFIGURATION SYSTEMS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453